Title: John Payne Todd to Thomas Jefferson, 7 March 1820
From: Todd, John Payne
To: Jefferson, Thomas


					
						Dear Sir
						
							Orange
							March 7—20.
						
					
					I very reluctantly enclose you the list of Medals furnished by Dr Mease from a fear that the answer to his enquiry may prove of some inconvenience. Mr Madison will carry with him the Volume of plates of which I Spoke to Monticello, together with a print of the lately finished and much admired front of the Louvre in Paris.
					
						With sentiments of the highest esteem & Affe respect Yr St
						
							Payne Todd
						
					
				